                         UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 CRYSTAL LIMARY,
                                                    Case No. 1:15-cv-00394-EJL
                Plaintiff,
                                                MEMORANDUM DECISION
        v.                                      AND ORDER
 UNITED PARCEL SERVICE, INC. a
 Ohio corporation, and JOHN/JANE
 DOES I-X, whose true identities are
 unknown,
                Defendants.


                                   INTRODUCTION

      Before the Court in the above entitled matter is Plaintiff’s Motion for New Trial.

(Dkt. 83.) The Motion is ripe for the Court’s consideration. The facts and legal arguments

are adequately presented in the briefs and record. Accordingly, in the interest of avoiding

further delay, and because the Court conclusively finds that the decisional process would

not be significantly aided by oral argument, the Motion is decided based on the record. For

the reasons stated herein, the Court denies the Motion.

                 FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff, Crystal Limary, brought this suit against her employer, Defendant United

Parcel Service (UPS) alleging gender discrimination and retaliation under Title VII of the

Civil Rights Act and the Idaho Human Rights Act. (Dkt. 1.) The Court granted UPS’s
Motion for Summary Judgment on the gender discrimination claim and the matter

proceeded to trial on the retaliation claim in April of 2018. (Dkt. 28.)

       Prior to trial, the parties filed Motions in Limine in which they disagreed over,

among other things, the admissibility of the Idaho Human Rights Commission’s

Investigator’s Report and Commission Determination (IHRC Report). The IHRC Report

contains the IHRC’s finding of no probable cause in relation to Plaintiff’s September 2013

charge of sexual discrimination and retaliation made against UPS. (Dkt. 33, 34.) The

Court’s Order on the Motions in Limine articulated its concerns regarding the IHRC Report

and ultimately concluded that the report’s admissibility would depend on how it is offered

at trial. (Dkt. 46.)

       On re-direct of its final witness on the final day of trial, counsel for UPS questioned

Jeff Grant regarding the IHRC Report and moved for its admission. The Court sustained

the Plaintiff’s objections and the report was not admitted. The Jury returned a verdict in

favor of UPS. (Dkt. 82.) Plaintiff has now filed the instant Motion for a New Trial pursuant

to Federal Rule of Civil Procedure 59(a) arguing the method, manner, and timing of UPS’s

questioning regarding the IHRC Report violated this Court’s rulings and resulted in the

Jury’s verdict against Plaintiff being influenced by passion and prejudice. (Dkt. 83.)

                                  STANDARD OF LAW

       Federal Rule of Civil Procedure 59(a) provides that a new trial may be granted on

all or some of the issues to any party after a jury trial “for any reason for which a new trial

has heretofore been granted…in federal court.” Fed. R. Civ. P. 59(a)(1). Although Rule 59

does not specify the grounds on which a court may order a new trial, “[h]istorically
recognized grounds include, but are not limited to, claims that the verdict is against the

weight of the evidence, that the damages are excessive, or that, for other reasons, the trial

was not fair to the party moving.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir.

2007) (citation and marks omitted). Stated differently, “[t]he trial court may grant a new

trial only if the verdict is contrary to the clear weight of the evidence, is based upon false

or perjurious evidence, or to prevent a miscarriage of justice.” Passantino v. Johnson &

Johnson Consumer Prods., 212 F.3d 493, 510 n.15 (9th Cir. 2000). “[E]rroneous jury

instructions, as well as the failure to give adequate instructions, are also bases for a new

trial.” Murphy v. City of Long Beach, 914 F.2d 183, 187 (9th Cir. 1990).

       “[T]he district court, in considering a Rule 59 motion for new trial, is not required

to view the trial evidence in the light most favorable to the verdict. Instead, the district

court can weigh the evidence and assess the credibility of the witnesses.” Experience

Hendrix L.L.C. v. Hendrixlicensing.com Ltd., 762 F.3d 829, 842 (9th Cir. 2014).

       “[T]he district court enjoys considerable discretion in granting or denying the

motion.” Allstate Ins. Co. v. Herron, 634 F.3d. 1101, 1111 (9th Cir. 2011) (internal citation

omitted). A Rule 59 motion “should not be granted, absent highly unusual circumstances,

unless the district court is presented with newly discovered evidence, committed clear

error, or if there is an intervening change in the controlling law.” Orange St. Partners v.

Arnold, 179 F.3d 656, 665 (9th Cir. 1999).

                                       DISCUSSION

       Plaintiff argues a new trial is warranted under Rule 59(a) because the method,

manner, and timing of UPS’s questioning regarding the IHRC Report violated the Court’s
orders and resulted in a prejudicial verdict against Plaintiff. (Dkt. 83.) UPS maintains that

throughout the trial, Plaintiff put at-issue her allegations of gender discriminations made to

the IHRC; particularly during her cross-examination of Mr. Grant. (Dkt. 84.) The door was

therefore opened by Plaintiff, UPS argues, for it to inquire into the IHRC Report and its

determination of no probable cause. (Dkt. 84.) The Court finds UPS did not violate its

orders and there was no prejudice against Plaintiff.

1.     No Prejudice to Plaintiff

       The Plaintiff received a fair trial and the verdict was not prejudicial against Plaintiff.

UPS pursued a limited line questioning regarding the IHRC Report in an unsuccessful

attempt to admit the evidence. The evidence was not admitted and not before the Jury.

Plaintiff’s argument that the Jury was left with the “clear inference” that the IHRC found

in favor of UPS on Ms. Limary’s claims for gender discrimination and retaliation, misstates

the record. (Dkt. 83 at 10.)

       The Jury knew Ms. Limary had made a claim to the IHRC before UPS questioned

Mr. Grant on the final day of trial. The fact that Ms. Limary had filed a claim with the

IHRC was part of the Jury Instructions. (Dkt. 81, Instr. 2, 25.) Plaintiff’s counsel had

inquired during his cross-examination of Mr. Grant about Ms. Limary’s “charge” of gender

discrimination in September of 2013 and her supervisor’s “propensity to treat males better

than females.” (Dkt. 84-1, Trans. at 56:2-12.) Plaintiff’s gender discrimination claim,

however, had been dismissed on summary judgment. (Dkt. 28.) Only the retaliation claim

was before the Jury at trial. Plaintiff’s questioning of Mr. Grant at the trial concerning Ms.

Limary’s gender discrimination claim and the September 2013 charge opened the door to
allow UPS to follow-up on that subject. The limited amount of follow-up questioning

allowed was brief and did not prejudice Plaintiff. UPS was unsuccessful in its attempt to

admit the IHRC Report and the questions UPS asked did not delve into the contents of the

report or its determinations.

       The questions by UPS, the IHRC Report, and any inferences based thereupon were

not evidence for the Jury to consider. The Jury was properly instructed that it must follow

the law and instructions as given to it by the Court, that it must decide the case based solely

on the evidence before it, and as to what is and is not evidence. (Dkt. 81 at Instr. 1, 4, 5, 8,

16, 17.) Juries are presumed to follow the Court’s instructions. See e.g. Teutscher v.

Woodson, 835 F.3d 936, 949 (9th Cir. 2016) (citing Weeks v. Angelone, 528 U.S. 225, 234

(2000)); Caudle v. Bristow Optical Co., 224 F.3d 1014, 1023 (9th Cir. 2000).

       Further, the Court acted within its discretion in declining to give a specific limiting

instruction. There was no error in the Court’s rulings on the evidence, there was no

prejudice to Plaintiff, and a specific limiting instruction would have served only to

highlight the evidence which Plaintiff was seeking to avoid. Again, the Court’s instructions

advised the Jury as to what is and what is not evidence. (Dkt. 81, Instr. 4, 5, 8, 16, 17.)

Furthermore, the Jury was instructed that a question is not evidence, arguments and

statements by lawyers are not evidence, and whenever the Court sustains an objection to a

question, it must ignore the question and must not guess at what the answer might have

been. (Dkt. 81, Instr. 4, 5, 8, 16, 17.) No limiting instruction was necessary.

2.     The Method, Manner, and Timing of the Questioning
       In its order on the Motions in Limine, the Court stated that the admissibility of the

IHRC Report would depend, in large part, on the foundation laid, the context in which it is

introduced, and whether it is shown to be relevant. (Dkt. 46.) The Court advised the parties

that it was “fundamentally concerned about prejudice and the risk that the jury could

relinquish its role to independently evaluate the evidence if provided the commission

determination that there was no probable cause for the sexual discrimination and retaliation

claims.” (Dkt 46.) The Court’s ruling on the Motions in Limine was preliminary and the

parties were instructed to advise the Court well in advance of any evidentiary issues they

anticipate raising at trial.

       In its pretrial briefing, UPS anticipated the potential evidentiary issue regarding the

IHRC Report stating: “To the extent Limary opens the door as to the sexual discrimination

allegations or claims, UPS requests the admission of the [IHRC] determination, and/or this

Court’s decision on summary judgment.” (Dkt. 51.)

       That UPS sought to admit the report on the final day of trial with its final witness

does not amount to sanctionable misconduct nor did it result in prejudice to the Plaintiff.

UPS did not violate the Court’s Order or direction. The admissibility of the report was

unresolved prior to trial. UPS’ limited questioning on redirect of Mr. Grant was in direct

response to the Plaintiff’s cross-examination inquiring about the specific “charge of

discrimination filed by Ms. Limary…in September of 2013.” (Dkt. 84-1, Transcript at

56:1-18.) Because Plaintiff’s questions opened the door to the IHRC Report and the

September 2013 charges, UPS pursued its brief line of questioning on redirect and moved

to admit the IHRC Report. (Dkt. 83-2, Transcript at 1-2.) The Court allowed the limited
follow-up but ultimately sustained Plaintiff’s objection to the admission of the report. That

line of questioning was not improper given the prior questioning by Plaintiff on cross-

examination of Mr. Grant regarding the September 2013 charge. The Motion for New Trial

and request for sanctions is denied.

                                         ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that Plaintiff’s Motion for New

Trial (Dkt. 83) is DENIED.



                                                  DATED: October 18, 2018


                                                  _________________________
                                                  Honorable Edward J. Lodge
                                                  U.S. District Judge
